Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1. 	Applicant’s remarks in the Pre-Appeal Brief Request for Review filed 04/06/2022 are persuasive, such that Huff (U.S. Patent No. 1585861) has been removed from being considered as an analogous primary reference. However, a new rejection is recited below with a new primary reference, Weskott (EP 2087863 A1), for disclosing the crux of this present finger splint invention. Also, secondary references, Chen et al. (CN 207545735 U), Scott et al. (WO 2004021936 A1), Thurn (EP 2873374 A1), Chandrasekar et al. (U.S. Patent Pub. No. 20100262057), Basaj et al. (U.S. Patent No. 5848983), Schulte (U.S. Patent Pub. No. 20100137769), Thibodo (U.S. Patent No. 5947915), Gray (U.S. Patent No. 5921945), Starkey et al. (WO 2017055858 A1), Sun et al. (CN 1060398 A), Repossi (U.S. Patent Pub. No. 20180343990), and Berrehail (EP 1378217 A1), are applied for teaching secondary features of the claims.
Claim Objections
2.	Claims 1, 4, and 19 are objected to because of the following informalities:  
Claim 1, lines 6 and 19, and claim 19, lines 5 and 15, recite the term “generally”. For examination purposes, “generally” is interpreted as having a slight degree of variance such that a limitation following the term “generally” is met. For improved clarity remove the phrase “generally” from the claims.
Claim 2, lines 2-3, recites “the first strap is configured for use to wrap around a proximal portion of the middle phalanx of the finger”. However, claim 1, lines 23-24 recites “first strap attatched to the first base and configured for use to wrap around the proximal phalanx of the finger”. It’s unclear if the first strap is wrapped around the proximal phalanx as in claim 1 or around the middle phalanx as in claim 2. For examination purposes, rephrase “the middle phalanx” in claim 2, line 3 to read --the proximal phalanx--.
In claim 4, line 1, rephrase “the thickness” to read --a thickness--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U).
Regarding claim 1, Weskott discloses a splint 1A (Paragraphs 16, 35, 38-39, 41 and Figure 1, index finger orthosis 1A with annular brackets 3,4 that are located at the ends of the orthosis 1A and come to lie distally and proximally of a PIP joint 13’ for immobilizing PIP joint 13’) for immobilizing a proximal interphalangeal (PIP) joint 13’ of a finger while allowing a distal interphalangeal (DIP) joint (Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint) of the finger to be flexed, the splint 1A comprising: a splint body 3,4,5 (Paragraphs 16, 19, 41, and Figure 1, distal annular bracket 3 and proximal annular bracket 4 having wings 17. Also, lateral and medial webs 5 connecting the annular brackets 3,4 forming side frames 14) having a monolithic structure (Paragraph 41 and Figure 1, material development laid flat in one plane of the orthosis 1A forming a monolithic blank structure with size to fit finger) and having a size to fit the finger, the splint body 3,4,5 having a rigid or semi-rigid shape (Paragraph 13, orthosis 1A made of metal which is a rigid material) with a concave side (Paragraphs 16, 41 and Figure 1, annular brackets 3,4 form concave side to receive index finger from palmar side to partially surround the finger from the palmar side) to receive the finger from a palmar side of the finger and conform to and partially surround the finger from the palmar side of the finger, the splint body 3,4,5 having a width (Paragraphs 16, 38-39, 41 and Figure 1, annular brackets 3,4 has width from each respective end wing 17 forming a width with a web 5 defining first and second edges along lateral and medial sides of the index finger to partially surround the finger), extending between first and second edges (Figure 1, medial and lateral edges of webs 5 forming side frames 14) of the splint body 3,4,5 along lateral and medial sides of the finger, respectively, to partially surround the finger and having a length (Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint) to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger, wherein the length does not extend across the DIP joint; the monolithic structure of the splint body 3,4,5 having a periphery 14,17 defining a central opening 25 (Paragraph 41 and Figure 1, central opening 25) of the splint body 3,4,5, the periphery 14,17 of the monolithic structure including: a first base 17 (Paragraph 39 and Figure 1, proximal wings 17 of proximal annular bracket 4 partially surrounds the finger from palmar side at proximal phalanx with gap 18 between the two proximal wings 17) configured to partially surround the finger from the palmar side at the proximal phalanx of the finger; a second base 17 (Paragraph 39 and Figure 1, distal wings 17 of distal annular bracket 3 partially surrounds the finger from palmar side at middle phalanx with gap 18 between the two distal wings 17) configured to partially surround the finger from the palmar side at the middle phalanx of the finger; and opposing sides 14 (Paragraph 38 and Figure 1, lateral and medial wings 5 forming lateral and medial side frames 14 extending straight between a proximal wing 17 and a distal wing 17), including the first and second edges (Figure 1, medial and lateral edges of webs 5 forming side frames 14) of the splint body 3,4,5, that are straight extending between the first 17 and second 17 bases and configured for placement on opposing sides of the finger.
	However, Weskott fails to explicitly disclose straps configured to wrap around a dorsal side of the finger to secure the splint body to the finger, the straps including: at least a first strap attached to the first base and configured for use to wrap around the proximal phalanx of the finger; at least a second strap attached to the second base and configured for use to wrap around the middle phalanx of the finger, and at least a third strap attached to at least one of the opposing sides between the first base and the second base, and configured for use to wrap around the finger.
	Chen teaches an analogous splint (Page 2/8, line 38 and Fig. 1, finger tendon rehabilitation fixing brace) with straps 2 (Page 2/8, line 39 and Fig. 1, three fixing belt straps) configured to secure the analogous splint body 1 (Page 2/8, line 39 and Fig. 1, fixing plate 1) to the finger, the straps 2 including: at least a first strap 2 (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, proximal fixing belt 2 attached to the proximal first base) attached to the analogous first base (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, proximal first base of fixing plate 1); at least a second strap 2 (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, distal fixing belt 2 attached to the distal second base) attached to the analogous second base (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, distal second base of fixing plate 1), and at least a third strap 2 (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, middle fixing belt 2 attached to the opposing sides) attached to at least one of the analogous opposing sides (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, opposing sides between proximal first base and distal second base of fixing plate 1) between the analogous first base (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, proximal first base of fixing plate 1)and the analogous second base (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, distal second base of fixing plate 1), and configured for use to wrap around the finger (Page 2/8, line 39 and Fig. 1 fixing belt strap 2 wraps around the finger).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first base, second base, and opposing sides of the splint of Weskott, so that there is a first strap, second strap, and third strap attached to the first base, second base, and opposing sides, respectively, as taught by Chen, in order to provide an improved splint wherein the splint body is secured to the finger via fastening straps for increased securement and desirable adjustment of strap tightness (Chen, Page 2/8, line 39). 
	Therefore, the combination of Weskott in view of Chen discloses straps (Chen, Page 2/8, line 39 and Figure 1, fixing belt straps 2) configured to wrap around a dorsal side of the finger (Modification of Figure 1 of Weskott in view of Figure 1 of Chen: modifying the bases 17 and opposing sides 14 of Weskott to have the straps 2 of Chen, such that the straps 2 of Chen wrap around a dorsal side from the bases 17 and opposing sides 14 of Weskott): at least a first strap (Chen, Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, proximal fixing belt 2 attached to the proximal first base) configured for use to wrap around the proximal phalanx of the finger (Modification of Figure 1 of Weskott in view of Figure 1 of Chen: modifying the proximal base 17 at the proximal phalanx of Weksott so there is the strap 2 of Chen which would then wrap around the proximal phalanx); at least a second strap (Chen, Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, distal fixing belt 2 attached to the distal second base) configured for use to wrap around the middle phalanx of the finger (Modification of Figure 1 of Weskott in view of Figure 1 of Chen: modifying the distal base 17 at the middle phalanx of Weksott so there is the strap 2 of Chen which would then wrap around the middle phalanx).

    PNG
    media_image1.png
    458
    414
    media_image1.png
    Greyscale

Regarding claim 6, the combination of Weskott in view of Chen discloses the invention as described above and further discloses wherein the width of the splint body 3,4,5 is configured to allow the splint 1A  to surround a periphery of the finger from the palmar side of the finger (Weskott, Paragraphs 38-39 and Figure 1, proximal and distal wings 17 of proximal and distal annular bracket 4,3 partially surrounds the finger from palmar side at proximal phalanx and middle phalanx with gap 18 at a dorsal side of the finger between the two respective proximal and distal wings 17. Also there is a gap at a dorsal side of the finger between the medial and lateral webs 5 that form the opposing joint frame sides 14. Thereby, the orthosis 1A partially surrounds the finger from the palmar side).
However, the combination of Weskott in view of Chen fails to explicitly disclose wherein the width of the splint body is configured to allow the splint to surround between 40% to 60% of a periphery of the finger.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of the Weskott in view of Chen to have a width that is configured to surround 40% to 60% a periphery of the finger, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Weskott in view of Chen would not operate differently with the claimed width and since the width of the first base and second base is intended to partially surround a finger, as taught by Weskott, the splint would function appropriately having the claimed width. Further, applicant places no criticality on the range claimed, indicating simply that the width “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal width to surround a desired percentage of the finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed width range provides no unexpected patentable result. 
Regarding claim 13, the combination of Weskott in view of Chen discloses the invention as described above and further discloses the first (Chen, 2), second (Chen, 2), and third straps (Chen, 2) have a length and a width (Chen, Page 2/8, line 39 and Fig. 1, fixing belt 2 have a given length and width for wrapping finger). 
However, the combination of Weskott in view of Chen fails to explicitly disclose a length within a range between 10 cm to 15 cm and a width within a range between 0.3 cm to 1 cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of Weskott in view of Chen to have a strap length within a range between 10 cm to 15 cm and a strap width within a range between 0.3 cm to 1 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Weskott in view of Chen would not operate differently with the claimed length and width and since the length and width of the first, second, and third straps are intended to surround a finger, as taught by Chen, the splint would function appropriately having the claimed length and width. Further, applicant places no criticality on the range claimed, indicating simply that the length and width “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal length and width of the straps to surround a finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed length and width ranges provide no unexpected patentable result. 
Regarding claim 18, the combination of Weskott in view of Chen discloses the invention as described above and further discloses wherein the splint body 3,4,5 is formed from a material comprising a metal or metal alloy (Weskott, Paragraph 13, orthosis 1A made of metal, preferably noble metal alloys and precious metal alloys).
Regarding claim 19, Weskott disclose a method for immobilizing a proximal interphalangeal (PIP) joint of a finger, comprising: attaching a splint 1A (Paragraphs 16, 35, 38-39, 41 and Figure 1, index finger orthosis 1A with annular brackets 3,4 that are located at the ends of the orthosis 1A and come to lie distally and proximally of a PIP joint 13’ for immobilizing PIP joint 13’)  to a finger, the splint 1A including a splint body 3,4,5 (Paragraphs 16, 19, 41, and Figure 1, distal annular bracket 3 and proximal annular bracket 4 having wings 17. Also, lateral and medial webs 5 connecting the annular brackets 3,4 forming side frames 14) having a monolithic structure (Paragraph 41 and Figure 1, material development laid flat in one plane of the orthosis 1A forming a monolithic blank structure with size to fit finger) and having a size to fit the finger, the splint body 3,4,5 having a rigid or semi-rigid shape (Paragraph 13, orthosis 1A made of metal which is a rigid material) with a concave side (Paragraphs 16, 41 and Figure 1, annular brackets 3,4 form concave side to receive index finger from palmar side to partially surround the finger from the palmar side) to receive the finger from a palmar side of the finger and conform to and partially surround the finger from the palmar side of the finger, the splint body 3,4,5 having a width (Paragraphs 16, 38-39, 41 and Figure 1, annular brackets 3,4 has width from each respective end wing 17 forming a width with a web 5 extended between first/proximal and second/distal edges of the annular brackets 3,4 along lateral and medial sides of the index finger to partially surround the finger) extending between first and second edges (Figure 1, medial and lateral edges of webs 5 forming side frames 14) of the splint body 3,4,5 along lateral and medial sides of the finger, respectively, to partially surround the finger and having a length (Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint) to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger without extending across a distal interphalangeal (DIP) joint, the monolithic structure of the splint body 3,4,5 having a periphery 14,17 defining a central opening 25 (Paragraph 41 and Figure 1, central opening 25) of the splint body 3,4,5, the periphery 14,17 of the monolithic structure including a first base 17 (Paragraph 39 and Figure 1, proximal wings 17 of proximal annular bracket 4 partially surrounds the finger from palmar side at proximal phalanx with gap 18 between the two proximal wings 17) configured to partially surround the finger from the palmar side at the proximal phalanx of the finger, a second base 17 (Paragraph 39 and Figure 1, distal wings 17 of distal annular bracket 3 partially surrounds the finger from palmar side at middle phalanx with gap 18 between the two distal wings 17) configured to partially surround the finger from the palmar side at the middle phalanx of the finger, and opposing sides 14 (Paragraph 38 and Figure 1, opposing lateral and medial wings 5 forming opposing lateral and medial side frames 14 extending straight between a proximal wing 17 and a distal wing 17), including the first and second edges (Figure 1, medial and lateral edges of webs 5 forming side frames 14) of the splint body 3,4,5, that are straight extending between the first 17 and second 17  bases and configured for placement on opposing sides of the finger.
However, Weskott fails to explicitly disclose straps, wherein attaching the splint to the finger includes wrapping at least a first strap attached to the first base around the proximal phalanx of the finger, wrapping at least a second strap attached to the second base around the middle phalanx of the finger, and wrapping at least a third strap attached to at least one of the opposing sides around the finger.
Chen teaches an analogous splint (Page 2/8, line 38 and Fig. 1, finger tendon rehabilitation fixing brace) with straps 2 (Page 2/8, line 39 and Fig. 1, three fixing belt straps), wherein attaching the analogous splint (Page 2/8, line 38 and Fig. 1, finger tendon rehabilitation fixing brace with fixing plate 1) to the finger includes wrapping at least a first strap 2 (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 above, proximal fixing belt 2 attached to the proximal first base) attached to the analogous first base (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 above, proximal first base of fixing plate 1), wrapping at least a second strap 2 (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, distal fixing belt 2 attached to the distal second base) attached to the analogous second base (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 below, distal second base of fixing plate 1), and wrapping at least a third strap 2 (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 above, middle fixing belt 2 attached to the opposing sides) attached to at least one of the analogous opposing sides (Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 above, opposing sides between proximal first base and distal second base of fixing plate 1) around the finger (Page 2/8, line 39 and Fig. 1 fixing belt strap 2 wraps around the finger).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first base, second base, and opposing sides of the splint of Weskott, so that there is a first strap, second strap, and third strap attached to the first base, second base, and opposing sides, respectively, as taught by Chen, in order to provide an improved splint wherein the splint body is secured to the finger via fastening straps for increased securement and desirable adjustment of strap tightness (Chen, Page 2/8, line 39). 
	Therefore, the combination of Weskott in view of Chen discloses wrapping at least a first strap (Chen, Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 above, proximal fixing belt 2 attached to the proximal first base) around the proximal phalanx of the finger (Modification of Figure 1 of Weskott in view of Figure 1 of Chen: modifying the proximal base 17 at the proximal phalanx of Weksott so there is the strap 2 of Chen which would then wrap around the proximal phalanx), wrapping at least a second strap (Chen, Page 2/8, line 39 and Fig. 1 and see Modified Fig. 1 above, distal fixing belt 2 attached to the distal second base) around the middle phalanx of the finger (Modification of Figure 1 of Weskott in view of Figure 1 of Chen: modifying the distal base 17 at the middle phalanx of Weksott so there is the strap 2 of Chen which would then wrap around the middle phalanx).
Regarding claim 20, the combination Weskott in view of Chen discloses the invention as described above and further discloses wherein the method is used in a method for treating PIP injuries (Weskott, Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint).
However, the combination of Weskott in view of Chen does not disclose the method further comprising instructing a patient to flex the DIP joint of the finger when the splint body is attached to the finger.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to instruct a patient to flex a DIP joint when the splint of Weskott in view of Chen is attached to the finger, as the length of the splint does not extend to the DIP joint (Weskott, Paragraphs 16, 19, 41, and Figure 1) such that instructing a patient to flex a DIP joint is obvious for therapeutically allowing a user to continue to train and strengthen their DIP joint through mobility especially while their PIP joint is immobilized. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Scott et al. (WO 2004021936 A1).
Regarding claim 2, the combination of Weskott in view of Chen discloses the invention as described above and further discloses the first strap (Chen, 2) is configured for use to wrap around a proximal portion of the proximal phalanx of the finger (Modification of Figure 1 of Weskott in view of Figure 1 of Chen, fixing belt strap 2 of Chen capable of wrapping around a proximal portion of the proximal phalanx of the finger). 
However, the combination of Weskott in view of Chen fails to explicitly disclose the third strap is configured for use wrap around the finger at the PIP joint. 
Scott teaches an analogous splint 10 (Page 32, line 1 and Figure 1, support 10 for protecting movement of finger joint) wherein the analogous strap 16 (Page 32, lines 4-7 and Figure 1, middle band 16 located on proximal interphalangeal joint 13) is configured for use wrap around the finger at the PIP joint (Page 32, lines 4-7 and Figure 1, middle band 16 wraps around proximal interphalangeal joint 13).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the third strap on the opposing sides of the splint body of Weskott in view of Chen, so that the third strap wraps around the finger at the PIP joint, as taught by Scott, in order to provide an improved splint with a third strap secured and aligned at the proximal interphalangeal joint for increased support and stability of the splint body tightened to the desired joint undergoing therapy (Scott, Page 32, lines 4-7). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Thurn (EP 2873374 A1).
Regarding claim 3, the combination of Weskott in view of Chen discloses the invention as described above but fails to explicitly disclose the splint body is uniformly thick throughout the first base, the second base, and the opposing side.
Thurn teaches an analogous splint (Page 3/16, Paragraph 10 and Figure 2, Finger rest 1 for supporting and protecting a finger joint) wherein an analogous splint body 3”,5 (Page 3/16, Paragraph 11 and Figure 2, support element 3 with support section 3” is construed as the opposing sides. Also, two holders 5 are construed as the first base and second base proximal and distal to the proximal interphalangeal joint, respectively) is uniformly thick (Page 4/16, Paragraph 2, The finger support 1 is preferably designed as an one-piece injection molded part. The thickness is preferably between 0.5 mm and 3 mm, such that the thickness of the support section 3” and two holders 5 are capable of being selected to have a uniform thickness throughout) throughout the analogous first base 5, the analogous second base 5, and the analogous opposing side 3”.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the thickness of the first base, second base, and opposing sides of the splint body of Weskott in view of Chen, so that there is a uniform thickness, as taught by Thurn, in order to provide an improved splint with a uniform thickness that does not interfere with the adjacent finger while still allowing the splint body to provide support to the finger joint, such that the support forces are equal throughout the entire splint body (Thurn, Page 4/16, Paragraph 2). 
Additionally, it would have been obvious to cause the first base, second base, and opposing sides of the splint of Weskott in view of Chen in view of Thurn to have a uniform thickness, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint would not function differently with the claimed uniform thickness, and the uniform thickness value is a design consideration of size/proportion in order to provide increased comfort as well as equal support throughout a finger to accommodate variety of anatomical finger sizes of users.
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057).
Regarding claim 4, the combination of Weskott in view of Chen fails to explicitly disclose wherein a thickness of the splint body is within a range of 0.05 to 0.5 cm.
Chandrasekar teaches an analogous splint (Paragraphs 42, 60, and Figure 29, splint for immobilizing a finger with a second/proximal interphalangeal injury) wherein a thickness of the analogous splint body (Paragraphs 42, 60, and Figure 29, splint body defined by proximal ring, distal ring, and dorsal bar) is within a range of 0.05 to 0.5 cm (Paragraph 67, each ring is approximately 1/8 inch thick which is equal to 0.3175 cm; Paragraph 81, thickness of dorsal bar is 1/16 inch thick which is equal to 0.159 cm; See MPEP 2144.05(I) for prima facie case of obviousness).  
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a thickness of the splint body of Weskott in view of Chen, so that the splint body has a thickness within the range of 0.05 to 0.5 cm, as taught by Chandrasekar, in order to provide an improved splint with an enhanced splint body having a desired amount of thickness for providing an optimal structural rigidity to the bases for increased finger support (Chandrasekar, Paragraph 67).
Regarding claim 5, the combination of Weskott in view of Chen in view of Chandrasekar discloses the invention as described above but fails to explicitly disclose wherein the thickness of the splint body is within a range of 0.1 cm to 0.3 cm. 
It would have been obvious to cause the splint body of Weskott in view of Chen in view of Chandrasekar to have a thickness of 0.1 cm to 0.3 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint would not function differently with the claimed range and the thickness value is a design consideration of size/proportion in order to provide increased comfort as well as support to a variety of anatomical finger sizes of users. Furthermore, applicant places no criticality on the claimed range, simply stating that the thickness “may be” within the claimed range (Specification, Page 7, Paragraph 24), such that there is no unexpected patentable result. 
Regarding claim 15, the combination of Weskott in view of Chen fails to explicitly disclose wherein the splint body includes ventilation perforations.
Chandrasekar teaches an analogous splint (Paragraphs 42, 60, and Figure 29, splint for immobilizing a finger with a second/proximal interphalangeal injury) wherein the analogous splint body (Paragraphs 42, 60, and Figure 29, splint body defined by proximal ring, distal ring, and dorsal bar) includes ventilation perforations (Paragraph 65, proximal and distal can comprise perforations to allow for airflow, provided that the perforations do not compromise the structural integrity of the rings and permit undesirable stretching or bending; Paragraph 75, dorsal bar can comprise perforations to allow for airflow, provided that the perforations do not compromise the structural integrity of the dorsal bar and permit undesirable stretching or bending).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the structure of the splint body of Weskott in view of Chen, so that there are ventilation perforations, as taught by Chandrasekar, in order to provide an improved splint with an enhanced splint body with increased airflow permitted throughout the body with compromising structure integrity of the splint body (Chandrasekar, Paragraphs 65, 75).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Basaj (U.S. Patent No. 5848983).
Regarding claim 7, the combination of Weskott in view of Chen discloses the invention as described above but fails to explicitly disclose wherein each of the first strap, the second strap, and the third strap includes hook and loop fastener configured and arranged to enable each of the first strap, the second strap and the third strap to be fastened to itself.
Basaj teaches an analogous splint 56,57,58 (Col. 7, lines 61-62 and Fig. 5, supports 56, 57 and 58 forming splint body) wherein each of the analogous first strap 60 (Col. 8, line 1 and Fig. 5, Holding strap 60 having hook and loop type fastening surfaces), the analogous second strap 61 (Col. 8, line 1 and Fig. 5, Holding strap 61 having hook and loop type fastening surfaces), and the analogous third strap 62 (Col. 8, line 1 and Fig. 5, Holding strap 62 having hook and loop type fastening surfaces) includes hook and loop fastener configured and arranged to enable each of the analogous first strap 60, the analogous second strap 61 and the analogous third strap 62 to be fastened to itself (Col. 8, line 1 and Fig. 5, hook and loop fasteners on holding straps 60,61,62 allow straps to be fastened to itself).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first, second, and third straps of Weskott in view of Chen, so that the first, second, and third straps include a hook and loop fastener to allow the straps to be fastened to itself, as taught by Basaj, in order to provide an improved splint with improved straps that have Velcro fasteners for adjusting the tightness of the straps about the finger portion for reaching a desired tightness, therapeutic effect, and comfortability (Basaj, Col. 8, line 1). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Schulte (U.S. Patent Pub. No. 20100137769).
Regarding claim 8, the combination of Weskott in view of Chen discloses the invention as described above and further discloses each of the first strap (Chen, 2), the second strap (Chen, 2), and the third strap (Chen, 2). 
However, the combination of Weskott in view of Chen fails to explicitly disclose wherein the strap includes an adhesive to enable the strap to be fastened to itself or to the splint body.
Schulte teaches the analogous strap 1 (Paragraph 28 and Figures 1-4, tubular device 1 to wrap around finger is a vinyl strap) includes an adhesive 2 (Paragraph 26, material 2 coated with a pressure sensitive adhesive) to enable the analogous strap 1 to be fastened to itself (Paragraph 17, portion 2 with the adhesive completes the wrap on itself) or to the splint body.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first, second, and third straps of Weskott in view of Chen, so that each of the first, second, and third straps wrap around and fasten to itself by an adhesive, as taught by Schulte, in order to provide an improved splint with an improved strap, such that each respective strap is able to be securely tightened around the finger by the adhesive, for promoting the immobilizing effect at the desired finger joint (Schulte, Paragraph 28). 
Regarding claim 9, the combination of Weskott in view of Chen in view of Schulte discloses the invention as described above and further discloses wherein the adhesive (Schulte, 2) on the first (Chen, 2), second (Chen, 2), and third straps (Chen, 2) is a reusable adhesive (Schulte, Paragraph 14, adhesive portion 2 is versatile to be reusable many times) enabling the first second and third straps  to be adhered multiple times to itself (Schulte, Paragraphs 14 and 17, reusable adhesive enabling to be adhered multiple times to itself) or to the splint body.
Regarding claim 10, the combination of Weskott in view of Chen in view of Schulte discloses the invention as described above and further discloses wherein the first (Chen, 2), second (Chen, 2), and third straps (Chen, 2) including the adhesive (Schulte, 2) are configured to be replaceable straps (Schulte, Paragraph 14, strip 1,2 cheap enough to be discarded on a routine basis).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Thibodo (U.S. Patent No. 5947915).
Regarding claim 11, the combination of Weskott in view of Chen discloses the invention as described above but fails to explicitly disclose wherein the first strap, the second strap, and the third strap are attached to the splint body using an adhesive.
Thibodo teaches an analogous splint 10 (Col. 4, line 26 and Figure 1) wherein the analogous first strap 30 (Col. 4, line 45 and Figure 1), the analogous second strap 26 (Col. 4, line 44 and Figure 1), and the analogous third strap 28 (Col. 4, line 44 and Figure 1) are attached to the analogous splint body 23 (Col. 4, line 45 and Figure 1) using an adhesive (Col. 4, lines 44-46, fastener strips 26, 28, and 30 are attached to the overall splint member 23 by an adhesive).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connections of the first, second, and third straps to the splint body of Weskott in view of Chen, so that the first, second, and third straps fasten to the splint body by an adhesive, as taught by Thibodo, in order to provide an improved splint with an improved strap connection that allows for the straps to be securely positioned on the splint body such that they surround the appendage and prevent any unintended strap movement for increased comfort as well as immobilization at the given joint (Thibodo, Col. 4, lines 44-46). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Gray (U.S. Patent No. 5921945).
Regarding claim 12, the combination of Weskott in view of Chen discloses the invention as described above but fails to explicitly disclose wherein the splint body includes slotted openings configured for use to receive the first, second, and third straps to attach the first, second, and third straps to the splint body.
Gray teaches an analogous splint (Col. 13, line 26-28 and Figure 51, splint 10Y for immobilizing wrist with splint body 12Y that partially surrounds the palmer side of the wrist and three straps 26 which partially surround the volar side of the wrist) wherein the analogous splint body 12Y (Col. 13, line 27 and Figure 51,) includes slotted openings configured for use to receive (Figure 51, slotted openings  which are molded into the splint body 12Y for insertion of straps 26) the analogous first, second, and third straps 26 to attach the analogous first, second, and third straps 26 to the analogous splint body 12Y.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the first, second, and third straps to the splint body of Weskott in view of Chen, so that the splint body comprises slotted openings to receive the first, second, and third straps, in order to provide an improved splint wherein the straps do not entirely encircle the body portion and the splint body, but rather encircle only a dorsal portion of a body part for increased adjustability and comfort (Gray, Col. 13, line 26-28).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Starkey et al. (WO 2017055858 A1) and Sun et al. (CN 1060398 A) and Repossi (U.S. Patent Pub. No. 20180343990). 
Regarding claim 14, the combination of Weskott in view of Chen discloses the invention as described above but fails to explicitly disclose wherein the splint body has a length within a range between 4 cm and 6.5 cm.
Starkey teaches an analogous splint 100 (Page 1, lines 12-13, Page 10, line 28 and Figure 1b, splint 100 immobilizes proximal interphalangeal joint) wherein the analogous splint body 104,106,108,110 (Page 9, lines 1-6 and Figure 1b, support portions 104,106 and fixing portions 108,110) has a length within a range between 4 cm and 6.5 (Page 5, lines 5-7, distance between the outer edges of the first and second support portions 104,106 is between 30mm and 150mm, or 3cm and 15cm; See MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length of the splint body of Weskott in view of Chen, so that the splint body has a length within a range between 4 cm and 6.5, as taught by Starkey in order to provide an improved splint with an enhanced splint body having an optimal length for engaging a finger joint spanning between 4 and 6.5 cm so as to isolate the finger joint and improve therapy (Starkey, Page 5, lines 5-7).
However, the combination of Weskott in view of Chen in view of Starkey fails to explicitly disclose wherein the splint body has a width within a range between 2 cm to 4 cm.
Sun teaches an analogous splint (Page 3/10, line 2, splint for clamping fractured phalanx) wherein the analogous splint body (Page 3/10, line 1 and Figure 1, plate part and jaws) has a width within a range between 2 cm to 4 cm (Page 3/10, line 3, width range is 25 to 110mm, 2.5cm to 11cm; See MPEP 2144.05(I) for obviousness of overlapping ranges). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the width of the splint body of Weskott in view of Chen in view of Starkey, so that the width range is between 2 cm and 4 cm, as taught by Sun, in order to provide an improved splint that surrounds a finger of according width so as to provide a comfortable fit, such that the finger joint is effectively clamped by the splint body (Sun, Page 3/10, line 3). 
However, the combination of Weskott in view of Chen in view of Starkey in view of Sun also fails to explicitly disclose wherein the central opening has a length within a range between 2.0 cm to 3.0 cm and a width within a range between 1.5 cm to 2.5 cm.
Repossi teaches an analogous splint (Paragraphs 52-53 and Figure 5, item of jewelry worn around finger with rings 20,30,40 that fix onto finger portions, ultimately providing additional strength to the finger) wherein the analogous central opening (Figure 5, opening formed by boundaries of rings 20,30,40 and sliding link 51, wherein a finer is inserted) has a length within a range between 2.0 cm to 3.0 cm (Paragraph 66 and Figure 5, length is between 10mm and 40mm, or 1cm and 4cm, and substantially equal to 23 mm or 2.3cm; See MPEP 2144.05 for obviousness of overlapping ranges) and a width within a range between 1.5 cm to 2.5 cm (Paragraph 61, internal diameter of the rings 20,30,40 is between 10mm and 25mm, or 1cm and 2.5cm, such that the diameter of the rings 20,3040 defines the boundaries of the width of the central opening; See MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length and width of the central opening of Weskott in view of Chen in view of Starkey in view of Sun, so that the length is between 2 cm to 3 cm and the width is between 1.5 cm to 2.5 cm, as taught by Repossi, in order to provide an improved splint that surrounds a finger with a central opening that the finger is inserted into, wherein the dimensions of the central opening provide a comfortable and secure fit of the splint to accommodate a respective size of a finger portion (Repossi, Paragraphs 61 and 66).
However, the combination of Weskott in view of Chen in view of Starkey in view of Sun in view of Repossi fails to explicitly disclose wherein the first base and the second base have lengths within a range between 0.7 cm to 2.0 cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of Weskott in view of Chen in view of Starkey in view of Sun in view of Repossi to have a first and second base with lengths within a range between 0.7 cm to 2 cm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Weskott in view of Chen in view of Starkey in view of Sun in view of Repossi would not operate differently with the claimed lengths and since the length of the first base and second base is intended to support a length of a finger, the splint would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply by an example that the length “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal length to support a desired length of the finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed first base and second base length range provides no unexpected patentable result. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Sun et al. (CN 1060398 A).
Regarding claim 16, the combination of Weskott in view of Chen discloses the invention as described above but fails to explicitly disclose wherein the splint body being fabricated from a material having a shape memory.
Sun teaches an analogous splint (Page 3/10, line 2, splint for clamping fractured phalanx) wherein the analogous splint body (Page 3/10, line 1 and Figure 1, plate part and jaws) being fabricated from a material having a shape memory (Page 3/10, lines 24-25 and claim 4, steel claw plate series made of memory shape alloy).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the splint body of Weskott in view of Chen, so that the splint body is made of shape memory, as taught by Sun, in order to provide an improved splint with an improved splint that offers increased compatibility with the human body and conformance to the finger inserted within the central opening (Sun, Page 3/10, lines 24-25).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weskott (EP 2087863 A1) in view of Chen et al. (CN 207545735 U), as applied to claim 1, and in further view of Berrehail (EP 1378217 A1). 
Regarding claim 17, the combination of Weskott in view of Chen discloses the invention as described above but fails to explicitly disclose wherein the splint body is formed from a material comprising thermoplastic.
Berrehail teaches an analogous splint 1 (Page 2/14, Paragraph 13 and Figure 1, syndactyly splint device 1 for finger rehabilitation by immobilizing an injured finger joint with a healthy finger joint) wherein the analogous splint body 2,3 (Page 2/14, Paragraph 13 and Figure 1, two rings 2 connected by at least one cross linking bars 3) is formed from a material comprising thermoplastic (Page 2/14, Paragraph 14, syndactyly splint device 1 is preferably molded in a single piece, preferably by injection of a thermoplastic elastomer with resilient properties).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the splint body of Weskott in view of Chen, so that the splint body is formed from a thermoplastic material, as taught by Berrehail, in order to provide an improved splint with an improved splint body with resilience that maintains flexibility and stretch capacity to allow easy placement and removal of the finger, while still providing quality immobilization of the treated finger (Berrehail, Page 2/14, Paragraph 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anunike (U.S. Patent Pub. No. 20180368491).
Kleynhans (U.S. Patent Pub. No. 20180250153).
Connor (U.S. Patent Pub. No. 20160313798).
Bornemann (DE 202012010235 U1).
Perez et al. (ES 2284412 A1).
Bercot (FR 2836824 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786